DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation “vertically intersect” in the last line is unclear. If one line is vertical, the intersecting line is not. The limitation is interpreted as intersect at a right angle.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et. al., U. S. Pat. Pub. 2020/0020604, hereafter Kim.
Regarding claim 1, Kim discloses (Fig. 1) A semiconductor device, comprising: die regions [110] spaced apart from each other in a wafer [100] (Fig. 1A); 
scribe line regions [120] disposed between neighboring ones of the die regions and covered with a  material layer [130]; and 
one or more open areas [140] disposed in each of the scribe line regions [120] and formed by locally removing the material layer (a product-by-process limitation, so only the product is Examined), wherein each of the open areas includes one or more notch patterns indicating a direction in which the scribe line region is extended (2 notch patterns [134G], see Figs. 1B, 1C)
Kim fails to disclose: the material layer being a metal material layer
However, this limitation is obvious over Kim because metal is frequently used fir the purpose, and the choice of material is generally obvious (MPEP, 2144.07).
Regarding claim 2, Kim discloses everything as applied above. Kim further discloses (Fig. 1B) wherein the scribe line regions include a first scribe line region [120] extending in a first (horizontal) direction and a second scribe line region [120] extending in a second (vertical) direction, and wherein the first scribe line region and the second scribe line region vertically intersect (are perpendicular).
Regarding claim 3, Kim discloses everything as applied above. Kim further discloses (Fig. 1B) wherein each of the open areas [140] includes sidewalls [132Y] adjacent to the die regions [132X], and wherein the sidewalls are spaced apart from the adjacent die regions at a constant distance (the thickness of [132Y]).
Regarding claim 4, Kim discloses everything as applied above. Kim further discloses (Figs 1B, 1C) wherein each of the notch patterns [134G] is formed on at least one sidewall of each of the open areas [140] which is not adjacent to the die regions [110].
Regarding claim 5, Kim discloses everything as applied above. Kim further discloses (Figs 1B, 1C) herein each of the notch patterns [134G] is formed on a sidewall of each of the open areas [140] and indicates toward outside of each of the open areas.
    	Regarding claim 6, Kim discloses everything as applied above. Kim fails to explicitly disclose wherein each of the notch patterns is formed on a sidewall of each of the open areas and indicates toward inside of each of the open areas. 
However, this limitation is obvious over Kim because it is a similar shape, and a change of shape of a notch is within the ability of one having ordinary skill in the art (MPEP, 2144.04.IV.B)
Regarding claim 7, Kim discloses everything as applied above. Kim further discloses (Fig. 1B) wherein the open areas [140] disposed in the first (horizontal) scribe line region [120] include the notch patterns [134G] indicating the first (horizontal) direction, and
wherein the open areas disposed in the second (vertical) scribe line region include the notch patterns indicating the second (vertical) direction.
	Regarding claim 8, Kim discloses everything as applied above. Kim further discloses (Fig. 1B,1C) wherein a length of each of the notch patterns [134G] is equal to or longer than a width of each of the notch patterns [134G] (see Fig. 1C for proportions).
	Regarding claim 9, Kim discloses everything as applied above. Kim further discloses (Fig. 1B,1C) wherein the notch patterns [134G] are formed on a sidewall of each of the open areas [140] and spaced apart from each other.
Regarding claim 10, Kim discloses everything as applied above. Continuously arranging notches continuously as claimed is a similar shape to one in Kim (Fig. 1) and an obvious modification of shape of Kim. (MPEP, 2144.04.IV.B).
Regarding claim 11, Kim discloses everything as applied above. Kim discloses a notch, although Kim does not disclose its function. Using Notch (e.g., on every commercial wafer) as a photo key is well known in the art, and it can perform this function.
Regarding claim 12, Kim discloses everything as applied above. Kim discloses notch patterns as applied above. Notch patterns are known to be able to serve as photo key (e.g., a notch on every semiconductor wafer sets its crystal axes).
Regarding claim 13, Kim discloses everything as applied above. Kim further discloses (Fig. 1B) wherein the open areas disposed in each of the scribe line regions are spaced apart from
each other.
	Regarding claim 14, Kim discloses everything as applied above. The function of material layer as a photo key is obvious since a notch can function as a photo key (e.g., for a semiconductor wafer, each semiconductor wafer has a notch which functions as a photo key for the purpose of orientation).

Allowable Subject Matter
Claims 15-24 are allowed. The following is a statement of reasons for the indication of allowable subject matter. Regarding claim 15, the prior art of record fails to teach  scribe line regions disposed between neighboring ones of the die regions and covered with a metal material layer that covers an upper electrode of the capacitor. Claims 16-24 are allowable via dependence on claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: analogous prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BILKIS JAHAN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
/VICTOR V BARZYKIN/Examiner, Art Unit 2817